Citation Nr: 1537367	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-39 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a compensable initial rating for substance abuse and substance-induced depressive disorder.
 
 2. Entitlement to an increased rating for a chronic lumbosacral strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 until November 1970.

These matters come to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for substance abuse and substance-induced depressive disorder on an aggravation basis, assigning a noncompensable rating, effective November 30, 2006, and denied entitlement to an increased rating for a chronic lumbosacral strain. A notice of disagreement was filed in November 2007, a statement of the case was issued in October 2008, and a substantive appeal was received in December 2008.

This matter was previously remanded by the Board in May 2014 for a medical examination and opinion. A review of the claims file reflects that the RO has complied with the remand instructions and obtained a medical examinations and opinions in June 2014 and July 2014.


FINDINGS OF FACT

1. The Veteran's service-connected substance abuse and substance-induced depressive disorder has been manifested by memory interference, depression, anxiety, sleep impairment, and anger with significant occupational and social impairment with reduced reliability and productivity throughout the entire claims period.

2. The baseline level of severity of the Veteran's service-connected psychiatric impairment prior to aggravation by his service-connected disabilities is determined to equate to a noncompensable disability rating.

3. The Veteran's chronic lumbosacral strain has been manifested by complaints of back pain, forward flexion from 0 to 25 degrees, extension from 0 to 5 degrees, lateral flexion bilaterally 0 to 12 degrees, lateral rotation on left 0 to 20 degrees, and lateral rotation on right 0 to 15 degrees. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, and no higher, for substance abuse and substance-induced depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9435 (2015).

2. The criteria for an increased rating of 40 percent, and no higher, for chronic lumbosacral strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in December 2006. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in January 2007, July 2008, June 2014, and July 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Substance abuse and substance induced depressive disorder (9435)

The following ratings are available under Diagnostic Code 9435:

A noncompensable disability evaluation is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 38 C.F.R. § 4.130. 

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms. 

 Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The Veteran's service-connected musculoskeletal low back pain has been rated under Diagnostic Code 5237. 38 C.F.R. § 4.130 (2015). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Substance abuse and substance induced depressive disorder (9435)

The Veteran's service-connected substance induced depressive disorder disability has been rated under Diagnostic Code 9435. 38 C.F.R. § 4.130 (2015). In a March 2007 decision, the Veteran was granted service connection as secondary to his back disability effective November 30, 2006. In the March 2007 decision, the Veteran was found to have had a preexisting mental condition that was aggravated by his back disability. VA is required to grant service connection for the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995). In such a case, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level. 38 C.F.R. § 3.310; 71 Fed. Reg. 52744 (Sept. 7, 2006). The RO determined that the Veteran's initial baseline was 70 percent disabling. While the RO determined that the Veteran's back did aggravate the Veteran's substance abuse and mental condition, a noncompensable rating was assigned as the condition severity did not meet the higher criteria needed for compensable rating. Generally, when given a baseline severity of 70 percent disabling, the evidence would have to reflect the Veteran's current mental disability more accurately reflects the symptoms and impairment described in the 100 percent criteria.

The Veteran was afforded a VA mental examination in January 2007. The examination report noted the Veteran's long history of substance abuse prior to, and during, his military service.  The Veteran admitted to using illegal drugs "probably everyday" prior to his active service. The Veteran's substance abuse escalated during military resulting in him experiencing flashbacks and hallucinogens during service and being prescribed Thorazine. Additionally, the examination noted the October 1970 separation exam, which reflects the Veteran with a personality disorder. The examination report noted the Veteran's prior medical admission for psychotic features, depression, and substance abuse. 

During the January 2007 examination, the Veteran reported being separated from his wife and living with his parents. The Veteran explained that though separated, he continued to contact his wife over the telephone and in person, even staying at his wife's home on occasion.

The January 2007 examiner opined that the Veteran's substance abuse depression may be aggravated by his service connected back. However, the examiner explained that providing a baseline from which the Veteran's substance induced depression is aggravated could not be provided without mere speculation. The examination further explained that the Veteran has a diagnosis of antisocial personality disorder which was present prior to service, along with his substance abuse. The examiner noted that the Veteran's lifelong history of substance dependence and personality disorder has clearly affected his overall social and vocational functioning to a significant degree; however a baseline of such functioning separate from service connection aggravation is unattainable. 

In a July 2008 examination, the examiner found the Veteran's polysubstance dependence and depressive symptoms and back condition serve to exacerbate one another. The examiner was unable to provide a specific degree to which the Veteran's service connected back condition directly contributes to his depression with speculating.

The July 2008 examination report reflects the Veteran experiencing irritability, increased suicidality, sleep impairment, depression, continued estrangement with his wife, feelings of hopelessness, memory impairment, visual hallucinations and diminished interest in activities. The Veteran was provided a GAF score of 52.

The Veteran was afforded another VA mental examination in June 2014. The examination reflects the Veteran with a diagnosis with major depressive disorder and moderately severe alcohol use disorder. The examination attributed unreliability, recurrent alcohol use in dangerous situations, recurrent legal problems, and recurrent social problems in relationships as symptoms associated with the Veteran's alcohol use disorder. The examination reflects the Veteran's depressive disorder contributes to episodes of prolonged changes in affect, cognition, and neurovegetative functions, and inter-episode remissions which are outside the normal sadness or grief.

The June 2014 examination notes the Veteran with increased irritability toward family, friends and stranger, expressed as anger, swearing, and violent/aggressive thoughts. The examination further reflects the Veteran with increased isolation, depression, fear, and anxiety. The Veteran reported passive/active thoughts of suicide; however, he did not exhibit gross impairment due to formal thought, speech, or cognitive disorder. The examiner opined that the Veteran's symptoms associated with his major depressive disorder and alcohol use disorder is in a the moderate/severe range, consistent with a reduced reliability and productivity and difficulties in establishing and maintaining effective work and social relationships. The examiner explained that the opinion is based on the assumption that the Veteran was fit for duty and his current symptoms are a representation of the impact the Veteran's back has on his functionality and mental health. The examiner further explained that the assessment that the Veteran was fit for duty is simply based on the Veteran not having a formal diagnosis prior to his military service. 

As noted above, the RO determined that the Veteran's baseline level of disability of his substance abuse and substance induce depressive disorder was 70 percent disabling. The Board disagrees with that determination and finds giving the Veteran the benefit of the doubt that the Veteran's baseline severity prior to aggravation to be more approximate to that of a noncompensable rating. The Veteran has been provided numerous examinations, with none providing a clear baseline severity. However, the claims file reflects that prior to service the Veteran engaged in illegal drug and alcohol use. This substance abuse continued throughout service resulting in in-service treatment for such abuse and mental condition, to include flashbacks and hallucinations. During service the Veteran was prescribed medication in regard to his mental condition. Additionally, during service the Veteran was diagnosed with a personality disorder. The2014 VA examiner explained that the Veteran was fit for duty on entrance and his current symptoms are a representation of the impact the Veteran's back has on his functionality and mental health.  Therefore, the Board finds that a noncompensable rating in regard to the Veteran's baseline severity is warranted.

Now that the Board has found the Veteran's baseline severity in regard to his substance abuse and substance induced disability is at a zero percent, the Board now turns to the issue of what degree has the Veteran's preexisting mental condition has been aggravated to due to his service connected back disability.

Based on the evidence above, the Board finds that the Veteran's psychiatric disability more nearly approximates a 50 percent disability rating for the entire period on appeal, and as such, deducting the pre-aggravation baseline level of severity (0 percent) from the current level of severity (50 percent), the Veteran is entitled to no more than a 50 percent rating.

In the present case the Board finds that the Veteran's symptoms impair his social and occupational functions. The claims folder reflects that the Veteran isolates himself from others, has memory loss, sleep impairment, has recurrent social problems, recurrent legal problems (reflecting an impaired judgment), and exhibits anger when irritated. The Veteran's symptoms have resulted in him rarely leaving his home making it difficult to establish effective relationships. The June 2015 mental examiner found the Veteran's symptoms to be consistent with a reduced reliability and productivity and difficulties in establishing and maintaining effective work and social relationships.

The evidence is against a finding that a 70 percent disabling evaluation is warranted for the Veteran's psychiatric disability. The Board has considered the examples in the rating criteria for a 70 percent. The evidence is against a finding that the Veteran has obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, and spatial disorientation; neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships. Claims folder does not reflect the Veteran engaging in any obsessive or ritualistic behavior. While the Veteran has experienced suicidal and aggressive thoughts and depression, the symptoms have not been found to cause an occupational and social impairment with deficiencies in most area. While the Veteran often isolates himself from others, the claims folder reflects that he still communicates with his estrange wife, occasionally spending time at her residence. Furthermore, the Veteran maintains a relationship with his parents, with whom he lives with. The Veteran has not been found to be unable to work or engage in social activities solely due to his psychiatric symptoms. 

Lastly, the Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have a gross impairment in his thought process or communication, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, persistent danger of hurting self or others. As previously noted, the Veteran has experienced hallucinations in the past but that record does not reflect that the hallucinations have been persistent or that the symptoms the Veteran currently experiences provides a total occupational and social impairment.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the Board finds a 50 percent rating under Diagnostic Code 9435, but not higher, is warranted effective November 30, 2006, the date of the claim.

Chronic lumbosacral strain (DC 5237)

A VA medical examination was obtained in January 2007. The VA examination reflected the Veteran's lumbosacral spine had a forward flexion from 0 to 75 degrees, extension from 0 to 20 degrees, lateral flexion on left from 0 to 30 degrees, lateral flexion on right from 0 to 30 degrees, lateral rotation on left 0 to 30 degrees, and lateral rotation on right 0 to 30 degrees. The examination further notes objective evidence of painful motion. The examination reflects no additional limitation of range of motion on repetition. Additionally, the examination reflects the Veteran with normal reflexes and normal gait. The examination does not reflect radicular pain, ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome.

A July 2008 VA examination reflected the Veteran with forward flexion from 0 to 25 degrees on repetition, extension from 0 to 5 degrees on repetition, lateral flexion bilaterally 0 to 12 degrees, lateral rotation on left 0 to 20 degrees, and lateral rotation on right 0 to 15 degrees. The examination further notes objective evidence of painful motion. The examination reflects the Veteran with no instability, weakness, and fatigability with repetitive testing. The examination noted the Veteran with difficulty sitting during the examination.

Another VA medical examination was obtained in October 2008. The VA examination reflected the Veteran's lumbosacral spine had a forward flexion from 0 to 45 degrees, extension from 0 to 30 degrees, and lateral flexion bilaterally 0 to 25 degrees. The examination further notes objective evidence of painful motion. 

A VA medical examination was obtained in July 2014. The VA examination reflected the Veteran's back had a forward flexion from 0 to 40 degrees, extension from 0 to 10 degrees, lateral flexion on left from 0 to 20 degrees, lateral flexion on right from 0 to 20 degrees, lateral rotation on left 0 to 20 degrees, and lateral rotation on right 0 to 20 degrees. The examination further notes no objective evidence of painful motion. The examination reflects no additional limitation of range of motion on repetition. Additionally, the examination reflects the Veteran with no abnormal gait, no radiculopathy, and no ankylosis. 

In evaluating the record as a whole during the course of the appeals period, a 40 percent rating, and no higher, most approximates the Veteran's disability since the Veteran's musculoskeletal low back pain demonstrated a forward flexion of the thoracolumbar spine 30 degrees or less. (See July 2008 VA examination).

Additionally, a higher rating exceeding 40 percent is not warranted as the competent credible evidence does not indicate that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's back and mental disabilities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's disabilities symptoms.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment solely due to his service connected disabilities. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to an initial compensable rating of 50 percent disabling, and no higher, for substance abuse and substance-induced depressive disorder is granted, subject to the laws and regulations controlling the award of monetary benefits.
 
Entitlement to an increased rating of 40 percent disabling, and no higher, for chronic lumbosacral strain is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


